Citation Nr: 1643335	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  11-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.

2.  Entitlement to service connection for epilepsy, to include as due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, other than posttraumatic stress disorder (PTSD), was not present during service or for many years thereafter, and it is not shown to be related to his military service.

2.  The Veteran's epilepsy was not present during service or for many years thereafter, it is not shown to be related to his military service, and it was not caused or aggravated by a service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a psychiatric disorder, other than PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria are not met for entitlement to service connection for epilepsy, to include as secondary to a service-connected psychiatric disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of psychoses and epilepsies, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A psychosis is defined as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2015).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability may also be granted service connection under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The question of whether the Veteran has a psychiatric disorder, other than PTSD, and epilepsy is not in dispute as both disorders have been diagnosed.  The Veteran contends that his psychiatric disorder, other than PTSD, is due to certain stressful events he experienced during his service as an aviator onboard the U.S.S. Essex during World War II.  The Veteran's claim for epilepsy is based upon the contention that the disorder is secondary to his psychiatric disorder.  

At the outset, the Veteran was presumed sound at the time he was examined, accepted, and enrolled for service as a psychiatric disorder was not shown to pre-exist service.  38 U.S.C.A. § 1111 (West 2014).  Notably, the July 2016 VA examiner stated that just because it was indicated that there was a hereditary component to the Veteran's mental health disorders, it did not mean that these disorders were actually present prior to the Veteran being admitted into the military.  

The service treatment records are negative for both complaints of and treatment for either a psychiatric disorder or epilepsy, to include the August 1946 separation examination.  To the extent that any argument is raised as to continuing or ongoing problems with either his psychiatric disorder, other than PTSD, and epilepsy since discharge from the military, the Veteran's service ended in August 1946, the first post-service documented finding of schizophrenic reaction was in 1957, and grand mal seizure with epileptogenic electroencephalogram in 2006, some 11 and 49 years later, respectively.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, more than a decade, almost five decades in the case of epilepsy, following the conclusion of his service without relevant medical complaint or treatment.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As a psychiatric disorder, other than PTSD, and epilepsy were not shown during service or for many years thereafter, service connection may only be granted if there is competent and credible evidence otherwise linking or attributing the current disability owing to these conditions to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, to include after the Veteran was examined by VA in 2012 and addendum opinions were rendered in 2015 and 2016.

The Veteran submitted a January 2011 statement from Dr. D. that indicated the Veteran had schizoaffective disorder, dementia, and alcohol abuse and opined that an in-service stress (plane crash) played a "significant role in bringing out [the Veteran's] mental illnesses. . . ."  This opinion, however, is of little probative value as there is no rationale for that conclusion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Moreover, in a July 2016 VA addendum opinion, the examiner reviewed this statement and indicated that in the instance when stress does trigger the emergence of a psychotic disorder, it usually occurs in close proximity to the stress and in the Veteran's case, his psychotic illness did not emerge until 10 years after the stress. 

After reviewing the claims file and physical examination of the Veteran, the March 2012 VA examiner opined that his psychiatric disorder, to include schizoaffective disorder, bipolar type, dementia, and alcohol abuse, was 'less likely than not" incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that schizoaffective disorder was a biological illness and not caused by military service and that the first psychiatric admission occurred 10 years after his discharge from active military service. 

In May 2015, an addendum medical opinion was obtained.  The VA examiner reviewed the evidence of record and then opined that the schizoaffective disorder was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that schizoaffective disorder was one of the severe psychiatric illnesses that were biological and that the etiology was in the neurobiology of the affected individual.  The examiner further noted there was a family history that his mother and maternal aunt had depressive disorders.  The examiner noted the 2011 private opinion, and indicated that while a significant stressor on an ongoing chronic stress could precipitate the emergence of an underlying psychotic disorder, the emergence would be close in time to the stressor and, in the Veteran's case, the psychosis did not fully emerge until 10 years after he was discharged from the service.  Thus, it was "less likely than not" to have been precipitated by any military experience. 

In the December 2015 VA supplemental medical opinion, the examiner's rationale for the psychiatric disorders of schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified/dementia; and depression were similar.   The examiner concluded that there was no evidence that the psychiatric disorders were caused by military service, and the examiner explained that the disorders were biological and often hereditary again noting the family history.   The examiner also again noted the 10-year gap in treatment and diagnosis following the Veteran's discharge from service. 

Finally, after reviewing the claims file, and with consideration of the Veteran's statements and medical literature, the VA examiner in July 2016 opined that bipolar disorder, paranoid schizophrenia, schizoaffective disorder, and depressive disorder were "less likely than not" caused  by or related to his military service.  The examiner reiterated that the causes of bipolar disorder, paranoid schizophrenia and schizoaffective disorders are largely biological, having to do with genetics and brain chemistry and structure.  These disorders are not caused by trauma or specific events.  The examiner indicated that depressive disorders also had a genetic component to them and the Veteran's aunt and mother had depressive disorders. The examiner noted there was no evidence that the Veteran was diagnosed or treated for these disorders while he was in the service and he was not diagnosed with a mental health condition until 10 years after his discharge.  The examiner noted that stress could sometimes trigger the emergence of psychotic, manic, and depressive symptoms in an individual who was predisposed to develop those conditions, however these symptoms typically emerge in close proximity to the stress, not 10 years later, as in the case of the Veteran.    

The VA examiner repeatedly disassociated all current psychiatric disability from the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Thus, service connection is not warranted for a psychiatric disorder, other than PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran does not contend that his epilepsy is the direct result of service and nor does the evidence support such a conclusion.  Notably, there are no opinions indicating that epilepsy is related to his military service.  Id.  The Veteran instead contends that his epilepsy is the result of his psychiatric disorder.  The Veteran is not presently service-connected for a psychiatric disorder; consequently, service connection is not warranted for epilepsy on a secondary causation basis.  38 C.F.R. § 3.310.  Concerning the Veteran's alcohol abuse, while alcohol and drug abuse in general constitutes willful misconduct under VA regulations and does not permit payment of VA compensation, alcohol dependence may be service-connected where such abuse is secondary to or a symptom of a service-connected disability.  38 C.F.R. §§ 3.1 (n), 3.301(b), (c) (2015); see also Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  However, there is no such finding in the instant case.

The Veteran's statements are not competent evidence to determine whether a psychiatric disorder, other than PTSD, and epilepsy are related to his military service and/or a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither disorder was diagnosed during service or for many years thereafter.  The probative medical evidence of record does not support a finding that either a psychiatric disorder or epilepsy are related or attributable to the Veteran's active duty service and in the case of epilepsy, a service-connected disability.  Accordingly, service connection for a psychiatric disorder, other than PTSD, and epilepsy must be denied.  38 C.F.R. §§ 3.303, 3.310.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a psychiatric disorder, other than PTSD, and 

epilepsy, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, other than PTSD, is denied.

Service connection for epilepsy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


